DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.

Drawings
The drawings were received on 7/30/2020 have been accepted by the examiner.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of LIU et al. [US 2021/0216206] in view of Sawdon et al. [US 2005/0102481] does not teach the claimed “determining an amount of physical storage space available for use on an appliance, the appliance being configured to store data, wherein types of the data being stored include user data, metadata, and boot data”.  The examiner disagrees.  
LIU et al. discloses the use of usage statistics to determine the amount of disk space that is being used and as a result, the amount of disk space that is available [par. 0017-0019].  LIU et al. also discloses that the usage statistics are for a consumers' storage buckets, where a storage bucket represents a logical container of files, objects or other types of stored data for a given consumer [Abstract].  Since LIU et al. discloses the storage of different types of data and user data, metadata, and boot data are a types of data, LIU et al. also discloses the claimed “…the appliance being configured to store data, wherein types of the data being stored include user data, metadata, and boot data”.
Regarding the amendments of claims 7-8 and 17-19, these claims have 112 rejections that render them indefinite and as such, they remain rejected as best understood.  

Claim Rejections - 35 USC § 112

The rejection of Claims 7-8, 17-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. [US 2021/0216206] in view of Sawdon et al. [US 2005/0102481].
Claim 1, LIU et al. discloses a method for tracking storage utilization in a storage system [process to manage disk storage space, par. 0018], the method comprising:
determining an amount of physical storage space available for use on an appliance [collecting usage statistics, par. 0018; par. 0019; par. 0032], the appliance being configured to store data, wherein types of the data being stored include user data, metadata, and boot data [LIU et al. discloses the use of usage statistics to determine the amount of disk space that is being used and as a result, the amount of disk space that is available [par. 0017-0019].  LIU et al. also discloses that the usage statistics are for a consumers' storage buckets, where a storage bucket represents a logical container of files, objects or other types of stored data for a given consumer [Abstract].  Since LIU et al. discloses the storage of different types of data and user data, metadata, and boot data are a types of data, LIU et al. also discloses the claimed “…the appliance being configured to store data, wherein types of the data being stored include user data, metadata, and boot data”]; 
determining an amount of storage space on the appliance consumed by the data, and generating an alert when a percentage of storage space consumed on the appliance exceeds a threshold [storage threshold alert, par. 0037].  
LIU et al. does not teach but Sawdon et al. discloses normalizing, for each type of data being stored on the appliance, an amount of storage space consumed by the type of data [see Abstract and claims 7 and 32].  Sawdon et al. teaches the use of normalized weights to set average distance between allocations and as a result, normalize the storage space [see par. 0036-0039].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of LIU et al. to include storage normalizing as disclosed by Sawdon et al. since doing so allows for efficient allocation of storage space. 
Claim 2, LIU et al. in view of Sawdon et al. discloses the method of claim 1, further comprising: displaying the amount of physical storage space on the appliance available for use and the amount of storage space on the appliance consumed by the data [user interface and interaction via display, par. 0051].
Claim 3, LIU et al. in view of Sawdon et al. discloses the method of claim 1, wherein the alert provisions additional storage space for the storage system [“…alert is generated in order to provide sufficient time to order and swap out new storage server infrastructure”, thus representing provisioning additional storage space, par. 0037].
Claim 4, LIU et al. in view of Sawdon et al. discloses the method of claim 1, wherein the alert balances load between the appliance and another appliance in the storage system [“…alert is generated in order to provide sufficient time to order and swap out new storage server infrastructure”, thus representing provisioning additional storage space and in turn balancing the storage system, par. 0037].
Claim 5, LIU et al. in view of Sawdon et al. discloses the method of claim 1, wherein the alert transitions the storage system into a write protection mode [storage server is stopped from accepting storage consumer write traffic, par. 0036].
Claim 6, LIU et al. in view of Sawdon et al. discloses the method of claim 1, wherein determining the amount of physical storage space available for use on the appliance comprises: reserving an amount of storage space equal to the largest data storage device on the appliance [10 TB, par. 0036]; configuring the remaining storage space on the appliance according to a protection level [storage server is stopped from accepting storage consumer write traffic, par. 0036]; and reserving storage space on the appliance for over-provisioning [“…alert is generated in order to provide sufficient time to order and swap out new storage server infrastructure”, thus representing provisioning additional storage space and in turn balancing the storage system, par. 0037].
Claim 7, LIU et al. in view of Sawdon et al. discloses the method of claim 6, wherein normalizing the amount of storage space consumed by each type of data comprises: for each type of data being stored in the appliance, deriving an amount of storage space actually consumed by the type of data based on the reserved storage space on the appliance for over provisioning, spare space, and parity [normalizing an amount of storage space consumed by metadata, see Abstract and claims 7 and 32 wherein the claimed metadata is represented by LIU et al.’s usage statistics, par. 0018 and 0032-0034].
Claim 8, LIU et al. in view of Sawdon et al. discloses the method of claim 1, wherein normalizing the amount of storage space consumed by each type of data comprises: deriving an amount of storage space actually consumed by the user data in accordance with a log structure;  deriving an amount of storage space actually consumed by the type of data based on a protection level [normalizing an amount of storage space consumed by metadata, see Abstract and claims 7 and 32 wherein the claimed metadata is represented by LIU et al.’s usage statistics, par. 0018 and 0032-0034 and wherein the claimed log structure can also be interpreted as LIU et al.’s usage statistics database [par. 0018]].
Claim 9, LIU et al. in view of Sawdon et al. discloses the method of claim 1, wherein determining the amount of storage space on the appliance consumed by the data comprises: summing the normalized amounts of storage space consumed by each type of data [in determining available space, all the consumed space must be taken into account, par. 0037].
Claim 10, LIU et al. in view of Sawdon et al. discloses the method of claim 1, further comprising: determining an amount of physical storage space available for use on the data storage system and an amount of storage space on the data storage system consumed by the data [par. 0037].
Claims 11-20 are rejected using the same rationale as Claims 1-10 wherein the method of claims 1-10 is being performed by the system of claims 11-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/           Primary Examiner, Art Unit 2133